1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,355

10 STEVEN L. GARRETT,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
13 Stephen K. Quinn, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Eleanor Brogan, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Steven L. Garrett (Defendant) appeals from the judgment, convicting him,

 2 after a jury trial, of possession of a controlled substance and possession of drug

 3 paraphernalia. [RP 129-130; 134] Defendant raised one issue in the docketing

 4 statement, contending that the State did not establish jurisdiction by having any of

 5 its witnesses testify that the incident in question happened in Roosevelt County.

 6 [DS 2] The first calendar notice proposed summary affirmance. In response to

 7 the first calendar notice, Defendant filed a memorandum in opposition and a

 8 motion to amend the docketing statement. [1st MIO] The second calendar notice

 9 granted the motion to amend and proposed summary affirmance on all issues.

10 Defendant has filed a second memorandum in opposition that we have duly

11 considered. Unpersuaded, however, we affirm.

12 DISCUSSION

13 Issue 1: The Crimes Occurred in the State of New Mexico

14        Defendant’s second memorandum in opposition does not provide further

15 facts, authorities or analysis on this issue. [2nd MIO 1] Being persuaded that the

16 analysis of this issue set forth in the second calendar notice is appropriate and

17 correct, we affirm the district court on this issue.

18         “A motion for a directed verdict challenges the sufficiency of the evidence.”

19 State v. Armijo, 1997-NMCA-080, ¶ 16, 123 N.M. 690, 944 P.2d 919. “Substantial

                                               2
 1 evidence review requires analysis of whether direct or circumstantial substantial

 2 evidence exists and supports a verdict of guilt beyond a reasonable doubt with

 3 respect to every element essential for conviction.” State v. Kent, 2006-NMCA-

 4 134, ¶ 10, 140 N.M. 606, 145 P.3d 86.

 5        “[J]urisdiction is satisfied if the trier of fact can infer from the evidence that

 6 the crime occurred in New Mexico.” State v. Litteral, 110 N.M. 138, 143, 793

 7 P.2d 268, 273 (1990); see also State v. Smith, 92 N.M. 533, 537, 591 P.2d 664, 668

 8 (1979); State v. Ramirez, 89 N.M. 635, 641, 556 P.2d 43, 49 (Ct. App. 1976)

 9 (discussing that “to justify conviction, the evidence must establish every essential

10 element of the offense charged. Because the crime must be prosecuted where

11 committed, one of the essential elements which the State must establish is the

12 location of the crime”). To the extent that this case could have occurred in one or

13 more counties, given that Defendant was driving on the Lovington Highway when

14 he was stopped, it is well-established that, “[i]f elements of a crime were

15 committed in different counties, the trial may be held in any county in which a

16 material element of the crime was committed.”        Smith, 92 N.M. at 537, 591 P.2d

17 at 668.

18        In this case, there was substantial evidence that Defendant’s vehicle was

19 stopped by Roosevelt County police officers while traveling in Roosevelt County,

                                               3
 1 New Mexico. [RP 17, 18, 19] The record proper indicates that the investigation

 2 leading to the evidence of the crimes was conducted in Roosevelt County, New

 3 Mexico. [Id.] The criminal complaint gives notice that the events occurred in

 4 Roosevelt County, New Mexico, on or about July 30, 2007. [RP 21] The officers

 5 who investigated the crimes testified at trial, and provided information to the

 6 district court and the jury as to their credentials, backgrounds, and employment,

 7 and as to where the events took place, including the stop, the investigation, and the

 8 automobile search at the Roosevelt County Sheriff’s Office. [RP 3, 58, 74, 122,

 9 123] The jury was appropriately instructed, in accordance with UJI 14-3102

10 NMRA, that they must find, as one of the elements of the crimes, that they

11 occurred in New Mexico on or about July 30, 2007. [RP 103, 105]

12        Under the circumstances, therefore, we continue to believe it was reasonable

13 for the trier of fact to infer that the traffic stop occurred in New Mexico.

14 Accordingly, we affirm the district court on this issue.

15 Issues 2 and 3: There Was Substantial Evidence to Support Defendant’s
16 Convictions

17        “Substantial evidence review requires analysis of whether direct or

18 circumstantial substantial evidence exists and supports a verdict of guilt beyond a

19 reasonable doubt with respect to every element essential for conviction.” Kent,


                                              4
 1 2006-NMCA-134, ¶ 10. On appeal, the appellate court views the evidence in the

 2 light most favorable to the verdict, resolving all conflicts and indulging all

 3 reasonable inferences in favor of the verdict. State v. Apodaca, 118 N.M. 762,

 4 765-66, 887 P.2d 756, 759-60 (1994). “The reviewing court does not weigh the

 5 evidence or substitute its judgment for that of the fact finder as long as there is

 6 sufficient evidence to support the verdict.” State v. Mora, 1997-NMSC-060, ¶ 27,

 7 124 N.M. 346, 950 P.2d 789.

 8        With regard to possession of a controlled substance, the jury was instructed

 9 that they must find the following elements of the crime to their satisfaction beyond

10 a reasonable doubt: (1) Defendant had methamphetamine in his possession; (2)

11 Defendant knew it was methamphetamine; and (3) this happened in New Mexico

12 on or about July 30, 2007. [RP 103] With regard to possession of drug

13 paraphernalia, the jury was instructed that they must find the following elements of

14 the crime to their satisfaction beyond a reasonable doubt: (1) Defendant possessed

15 drug paraphernalia; (2) Defendant intended it to be used in such a way as to plant,

16 propagate, cultivate, grow, harvest, manufacture, compound, convert, produce,

17 process, prepare, test, analyze, pack, repack, store, contain conceal, inject, ingest,

18 inhale or otherwise introduce into the human body a controlled substance; and (3)

19 this happened in New Mexico on or about July 30, 2007. [RP 105] With regard to

                                               5
 1 both crimes, the jury was also instructed that Defendant acted intentionally when

 2 he committed the crimes. [RP 106]

 3        The jury was also instructed on constructive possession; that is, a person is

 4 in possession of methamphetamine when he knows it is on his person or in his

 5 presence and he exercised control over it. [RP 104] The jury was further

 6 instructed that even if the substance is not in his physical presence, Defendant is in

 7 possession if he knows where it is, and he exercises control over it. [Id.] Finally,

 8 the jury was instructed that two or more people can have possession of a substance

 9 at the same time. [Id.]

10        The State presented evidence that on July 30, 2007, Officer Mondragon

11 initiated a traffic stop of Defendant’s car after observing it weaving in a traffic

12 lane. [MIO 2] After stopping the vehicle, the officer noticed that Defendant was

13 not under the influence of alcohol. [Id.] The officer observed several scabs on

14 Defendant’s arms and asked him if there were any drugs in the car. [Id.] The

15 officer testified that Defendant told him there were no drugs in the car and that he

16 would not consent to a search of the car because it did not belong to him. [Id.]

17 Defendant did, however, allow the officer to search his personal travel bags. [Id.]

18 Inside the bags was a glass pipe with a white colored residue that later tested

19 positive for methamphetamine. [Id.] Defendant was arrested for possession of

                                              6
 1 drug paraphernalia. [Id.] After a canine officer was called to the scene, the dog

 2 alerted to the rear passenger door. [Id.] The officer asked Defendant what the dog

 3 was alerting to and Defendant stated that he did not know because it was his

 4 friend’s car. [MIO 2-3] The car was towed, a search warrant obtained, and the car

 5 was searched. [MIO 3] The officers found a glass pipe with white residue, three

 6 small clear plastic jewelry bags containing a white crystal substance, one larger

 7 clear plastic jewelry bag containing a minuscule amount of white crystal substance,

 8 and scales. [Id.] All substances tested positive for methamphetamine. [Id.]

 9        In the second memorandum [2nd MIO 2], Defendant continues to rely on

10 State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967), and State v. Boyer,

11 103 N.M. 655, 658, 712 P.2d 1, 4 (Ct. App. 1985), to support his contention that

12 there was insufficient evidence to support his conviction for possession of drug

13 paraphernalia. We are not persuaded. The glass pipe with white colored residue

14 that tested positive for methamphetamine was found in travel bags that Defendant

15 admitted were his pursuant to a consensual search. We affirm Defendant’s

16 conviction for possession of drug paraphernalia.

17        With regard to the methamphetamine in the jewelry bags, the scale, and

18 other items found in the vehicle, including in the center console and in a first aid

19 kit [RP 122-23], Defendant denied knowing that the items were there because the

                                              7
 1 car was not his own car. In the second memorandum, Defendant continues to

 2 contend that the State failed to present substantial evidence to show beyond a

 3 reasonable doubt that Defendant constructively possessed methamphetamine, that

 4 he had knowledge that methamphetamine was in the car and that he exercised

 5 control over it. [2nd MIO 2] Defendant points out that the methamphetamine was

 6 not in plain view of Defendant. [2nd MIO 1] Defendant cites State v. Garcia,

 7 2005-NMSC-017, ¶ 13, 138 N.M. 1, 116 P.3d 72 (holding that “[p]roximity alone

 8 does not constitute possession. This Court must be able to articulate a reasonable

 9 analysis that the [fact-finder] might have used to determine knowledge and

10 control” (internal quotation marks and citations omitted)); see also State v.

11 Sizemore, 115 N.M. 753, 757, 858 P.2d 420, 424 (Ct. App. 1993) (recognizing

12 that “[p]resence in the proximity of stolen goods is insufficient to support a

13 conviction for receiving stolen property” and that “[t]his is particularly true when

14 the area is shared with other people”). [MIO 1-2] We are not persuaded.

15        In the second calendar notice, this Court articulated a reasonable analysis

16 that the fact finder might have used to determine knowledge and control; we did

17 not simply rely on “mere proximity” as substantial evidence to support

18 Defendant’s constructive possession of the methamphetamine. In this regard, the

19 jury could reasonably infer that Defendant knew the methamphetamine was in the

                                              8
 1 vehicle in the jewelry bags and that he was in constructive possession of it.

 2 Defendant was driving his friend’s car, but he was the sole occupant of the vehicle.

 3 The methamphetamine was found in the center console and in the first aid kit on

 4 the front passenger seat, in small plastic baggies used for jewelry. [RP 122-23]

 5 These are areas in the control of the driver of the vehicle. Defendant’s own travel

 6 bags contained drug paraphernalia with methamphetamine residue and jewelry.

 7 [Id.] Although Defendant contended that he did not know that the

 8 methamphetamine was in the vehicle, “the jury is free to reject Defendant’s version

 9 of the facts.” State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829.

10 We affirm Defendant’s conviction for possession of methamphetamine.




                                             9
 1 Issue 4: The District Court Did Not Abuse Its Discretion In Denying the
 2 Motion for a Continuance

 3        The grant or denial of a continuance is within the sound discretion of the

 4 trial court, and the burden of establishing abuse of discretion rests with the

 5 defendant. State v. Salazar, 2007-NMSC-004, ¶ 10, 141 N.M. 148, 152 P.3d 135.

 6 “An abuse of discretion occurs when the ruling is clearly against the logic and

 7 effect of the facts and circumstances of the case. We cannot say the trial court

 8 abused its discretion by its ruling unless we can characterize it as clearly untenable

 9 or not justified by reason.” Id. (internal quotation marks and citation omitted).

10 Defendant must establish not only an abuse of discretion, but also that the abuse

11 was “to the injury of the defendant.” Id. (quoting State v. Nieto, 78 N.M. 155,

12 157, 429 P.2d 353, 355 (1967)). “There are a number of factors that trial courts

13 should consider in evaluating a motion for continuance, including the length of the

14 requested delay, the likelihood that a delay would accomplish the movant’s

15 objectives, the existence of previous continuances in the same matter, the degree of

16 inconvenience to the parties and the court, the legitimacy of the motives in

17 requesting the delay, the fault of the movant in causing a need for the delay, and

18 the prejudice to the movant in denying the motion.” State v. Torres, 1999-NMSC-

19 010, ¶ 10, 127 N.M. 20, 976 P.2d 20.


                                             10
 1        In the second memorandum, Defendant does not provide further facts,

 2 authorities, or arguments to this Court’s analysis of this issue in the second

 3 calendar notice. Under the circumstances, we remain persuaded that the district

 4 court did not abuse its discretion in denying the June 24, 2008, request for a

 5 continuance.

 6        The following procedural facts are relevant to our analysis of this issue. The

 7 criminal information was filed on August 20, 2007. [RP 1] Defendant was

 8 initially appointed a public defender as his attorney. [RP 4] Defendant was

 9 initially required to post an $11,500 appearance bond and arrange for ankle

10 bracelet monitoring. [RP 9] The bond was subsequently reduced to $10,000. [RP

11 13] On September 25, 2007, a private attorney entered an appearance for

12 Defendant. [RP 23] In October 2007, Defendant was allowed the opportunity to

13 obtain employment and arrange for ankle monitoring. [RP 26-27] Private

14 counsel moved to withdraw in February 2008, and the district court granted the

15 motion on February 4, 2008. [RP 33-4] The State filed its witness list on

16 February 11, 2008, its notice of open file disclosure and the notice of alibi or

17 entrapment. [RP 37-39] On February 13, 2008, the State filed a motion to set

18 aside the bond and conditions of Defendant’s release. [RP 41] The motion

19 indicated that Defendant was not complying with the conditions of his release,

                                             11
 1 including maintaining the ankle monitoring. [Id.] A bench warrant was issued for

 2 Defendant’s arrest. [RP 44] On February 29, 2008, the State moved for

 3 appointment of a public defender following the withdrawal of Defendant’s private

 4 attorney. [RP 45] Defendant was ordered to be represented by the office of the

 5 public defender on the same date. [RP 46] On March 19, 2008, a public defender

 6 attorney entered an appearance and asserted Defendant’s speedy trial rights. [RP

 7 47] Thereafter, the State filed a petition for extension of the six-month rule. [RP

 8 49-50] The motion asserts that Defendant has not been set for trial due to

 9 Defendant’s lack of cooperation with his attorneys, Defendant’s flight, and the

10 need to determine new counsel. [RP 50, ¶¶ 6, 9]       The time for trial was extended

11 to October 7, 2008. [RP 52] Another bench warrant was issued for Defendant’s

12 arrest on May 9, 2008. [RP 53] Following his arrest, Defendant posted bond and

13 was released again. [RP 60] On June 17, 2008, the State filed an amended witness

14 list that included the witnesses from the February list as well as the lab analyst.

15 [RP 58] Witnesses were subpoenaed for a June 30, 2008, trial. [RP 62, 66] On

16 June 24, 2008, Defendant filed a motion to continue the June 30, 2008 trial,

17 contending that his attorney had just received the lab results and other discovery

18 and had not had enough time to prepare for trial. [RP 64] On June 25, 2008, the

19 State filed another motion to revoke bond and modify conditions of Defendant’s

                                              12
 1 release, asserting that Defendant had contacted and threatened a witness. [RP 67-

 2 68] Bond was revoked and Defendant was returned to custody. [RP 72]

 3        The procedural history of this case indicates unwarranted delays occasioned

 4 by Defendant, including his repeated failures to abide by the conditions of his

 5 release, his absconding, and his failure to cooperate with the district court and

 6 counsel. Defendant was appointed replacement counsel in March 2008. The

 7 State’s witness list, as well as other discovery, except the lab analysis results, were

 8 available since February 2008. There was no evidence that Defendant intended to

 9 call witnesses other than the State’s noticed list of witnesses.   Defense counsel

10 indicated that he intended to raise the jurisdictional issue (Issue 1 above) at trial,

11 which he did. There is no indication that there were any viable pretrial motions to

12 be filed. Under the circumstances, Defendant was not prejudiced by the district

13 court’s decision to deny the continuance. See, e.g., In re Ernesto M., Jr., 1996-

14 NMCA-039, ¶ 10, 121 N.M. 562, 915 P.2d 318 (“An assertion of prejudice is not

15 a showing of prejudice.”). We know of no authority that requires the district court

16 to delay a trial until the eve of the expiration of a six-month rule extension time

17 period. We affirm the district court on this issue.




                                              13
1 CONCLUSION

2      We affirm Defendant’s convictions.

3      IT IS SO ORDERED.


4
5                                    MICHAEL E. VIGIL, Judge

6 WE CONCUR:


7
8 CYNTHIA A. FRY, Chief Judge


 9
10 LINDA M. VANZI, Judge




                                       14